UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	April 30, 2015 Item 1. Schedule of Investments: Putnam Low Volatility Equity Fund The fund's portfolio 4/30/15 (Unaudited) COMMON STOCKS (93.1%) (a) Shares Value Aerospace and defense (5.6%) General Dynamics Corp. 5,571 $765,010 L-3 Communications Holdings, Inc. 1,977 227,177 Lockheed Martin Corp. 3,868 721,769 Raytheon Co. 5,380 559,520 Rockwell Collins, Inc. 2,971 289,167 TransDigm Group, Inc. 1,087 230,585 Air freight and logistics (2.2%) CH Robinson Worldwide, Inc. 3,319 213,710 Expeditors International of Washington, Inc. 1,177 53,942 United Parcel Service, Inc. Class B 8,459 850,383 Auto components (0.3%) Gentex Corp. 6,560 113,816 Lear Corp. 385 42,747 Automobiles (0.5%) Harley-Davidson, Inc. 4,727 265,705 Banks (5.1%) BB&T Corp. 12,709 486,628 Cullen/Frost Bankers, Inc. 1,148 83,735 PNC Financial Services Group, Inc. 7,308 670,363 Wells Fargo & Co. 23,698 1,305,760 Beverages (0.6%) Dr. Pepper Snapple Group, Inc. 4,044 301,602 Capital markets (0.5%) Northern Trust Corp. 3,233 236,494 Chemicals (1.6%) Airgas, Inc. 1,181 119,612 Axalta Coating Systems, Ltd. (NON) 1,284 39,393 International Flavors & Fragrances, Inc. 1,386 159,044 Sherwin-Williams Co. (The) 1,805 501,790 Commercial services and supplies (0.9%) Stericycle, Inc. (NON) 1,145 152,777 Waste Management, Inc. 5,448 269,839 Communications equipment (2.2%) Cisco Systems, Inc. 36,642 1,056,383 Motorola Solutions, Inc. 747 44,633 Consumer finance (1.8%) Capital One Financial Corp. 9,867 797,747 Synchrony Financial (NON) (S) 2,903 90,428 Containers and packaging (0.9%) Avery Dennison Corp. 2,080 115,627 Ball Corp. 2,988 219,349 Bemis Co., Inc. 2,258 101,610 Diversified financial services (2.2%) Berkshire Hathaway, Inc. Class B (NON) 7,667 1,082,657 NASDAQ OMX Group, Inc. (The) 633 30,783 Diversified telecommunication services (1.5%) Verizon Communications, Inc. 14,904 751,758 Electric utilities (2.4%) American Electric Power Co., Inc. 7,414 421,634 Pinnacle West Capital Corp. 2,471 151,225 Southern Co. (The) 14,735 652,761 Energy equipment and services (0.9%) National Oilwell Varco, Inc. 8,243 448,502 Food and staples retail (2.2%) Costco Wholesale Corp. 5,905 844,710 Wal-Mart Stores, Inc. 3,264 254,755 Food products (0.6%) Bunge, Ltd. 2,816 243,218 Pinnacle Foods, Inc. 1,178 47,768 Health-care equipment and supplies (2.5%) Abbott Laboratories 14,972 695,000 C.R. Bard, Inc. 1,456 242,540 Edwards Lifesciences Corp. (NON) 2,362 299,147 Health-care providers and services (2.4%) AmerisourceBergen Corp. 5,052 577,444 Cardinal Health, Inc. 2,364 199,380 DaVita HealthCare Partners, Inc. (NON) 3,760 304,936 Mednax, Inc. (NON) 1,803 127,616 Hotels, restaurants, and leisure (2.0%) Chipotle Mexican Grill, Inc. (NON) 101 62,755 McDonald's Corp. 9,516 918,770 Household durables (0.2%) Tupperware Brands Corp. 1,124 75,151 Household products (1.8%) Church & Dwight Co., Inc. 1,732 140,586 Clorox Co. (The) 1,493 158,407 Colgate-Palmolive Co. 8,987 604,645 Industrial conglomerates (1.4%) Danaher Corp. 8,529 698,355 Insurance (2.8%) Axis Capital Holdings, Ltd. 1,954 101,725 Chubb Corp. (The) 1,396 137,297 Everest Re Group, Ltd. 799 142,949 PartnerRe, Ltd. 1,000 128,000 RenaissanceRe Holdings, Ltd. 884 90,601 Travelers Cos., Inc. (The) 5,888 595,336 XL Group PLC 6,133 227,412 Internet software and services (1.8%) eBay, Inc. (NON) 15,653 911,944 IT Services (6.6%) Accenture PLC Class A 8,414 779,557 Automatic Data Processing, Inc. 6,053 511,721 Computer Sciences Corp. 3,189 205,531 Fidelity National Information Services, Inc. 2,863 178,909 Fiserv, Inc. (NON) 3,553 275,713 Paychex, Inc. 7,305 353,489 Vantiv, Inc. Class A (NON) 2,878 112,530 Visa, Inc. Class A 13,396 884,806 Media (3.4%) Discovery Communications, Inc. Class C (NON) 5,142 155,443 Interpublic Group of Cos., Inc. (The) 9,177 191,249 Madison Square Garden Co. (The) Class A (NON) 1,388 111,456 Omnicom Group, Inc. (S) 4,310 326,526 Scripps Networks Interactive Class A (S) 2,372 165,708 Walt Disney Co. (The) 7,115 773,543 Metals and mining (0.7%) Newmont Mining Corp. 10,069 266,728 Royal Gold, Inc. 1,551 100,086 Multi-utilities (0.1%) Alliant Energy Corp. 1,017 61,498 Multiline retail (3.6%) Dollar General Corp. 6,887 500,754 Dollar Tree, Inc. (NON) 4,623 353,243 Kohl's Corp. (S) 1,492 106,902 Target Corp. 10,557 832,208 Oil, gas, and consumable fuels (6.2%) Exxon Mobil Corp. 17,600 1,537,712 HollyFrontier Corp. 4,359 169,042 Kinder Morgan, Inc. 20,045 860,933 Spectra Energy Corp. 14,859 553,498 Pharmaceuticals (8.6%) Eli Lilly & Co. 11,780 846,629 Johnson & Johnson 13,051 1,294,659 Merck & Co., Inc. 17,600 1,048,256 Pfizer, Inc. 33,883 1,149,650 Real estate investment trusts (REITs) (3.2%) Alexandria Real Estate Equities, Inc. 1,105 102,080 American Campus Communities, Inc. 2,355 94,530 American Capital Agency Corp. 7,983 164,729 Brixmor Property Group, Inc. 1,219 28,586 HCP, Inc. 8,260 332,795 Health Care REIT, Inc. 3,990 287,360 Public Storage 1,637 307,609 Spirit Realty Capital, Inc. 8,871 100,154 Starwood Property Trust, Inc. 4,960 119,090 Taubman Centers, Inc. 1,199 86,340 Semiconductors and semiconductor equipment (2.2%) Analog Devices, Inc. 4,214 260,594 Broadcom Corp. Class A 11,898 525,951 Linear Technology Corp. 2,504 115,510 Maxim Integrated Products, Inc. 6,344 208,274 Software (1.4%) FactSet Research Systems, Inc. 724 113,950 Intuit, Inc. 5,071 508,773 Microsoft Corp. 1,704 82,883 Specialty retail (1.0%) AutoZone, Inc. (NON) 734 493,732 Technology hardware, storage, and peripherals (4.0%) Apple, Inc. 7,344 919,102 EMC Corp. 30,730 826,944 NetApp, Inc. 7,021 254,511 Textiles, apparel, and luxury goods (1.2%) NIKE, Inc. Class B 352 34,792 Ralph Lauren Corp. 1,291 172,232 VF Corp. 5,682 411,547 Tobacco (3.1%) Altria Group, Inc. 17,110 856,356 Philip Morris International, Inc. 3,701 308,922 Reynolds American, Inc. 5,341 391,495 Water utilities (0.2%) American Water Works Co., Inc. 2,163 117,927 Wireless telecommunication services (0.7%) SBA Communications Corp. Class A (NON) 2,889 334,604 Total common stocks (cost $43,389,233) INVESTMENT COMPANIES (3.1%) (a) Shares Value SPDR S&P rust 7,428 $1,548,887 Total investment companies (cost $1,564,052) PURCHASED OPTIONS OUTSTANDING (2.1%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Apr-16/$180.00 $38,407 $243,563 SPDR S&P rust (Put) Mar-16/183.00 37,903 241,802 SPDR S&P rust (Put) Feb-16/183.00 37,657 211,470 SPDR S&P rust (Put) Jan-16/170.00 37,532 111,679 SPDR S&P rust (Put) Dec-15/180.00 37,764 146,164 SPDR S&P rust (Put) Nov-15/180.00 37,816 119,713 Total purchased options outstanding (cost $1,518,621) SHORT-TERM INVESTMENTS (7.2%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) 621,975 $621,975 Putnam Short Term Investment Fund 0.07% (AFF) 1,981,800 1,981,800 SSgA Prime Money Market Fund Class N 0.03% (P) 1,031,000 1,031,000 Total short-term investments (cost $3,634,775) TOTAL INVESTMENTS Total investments (cost $50,106,681) (b) WRITTEN OPTIONS OUTSTANDING at 4/30/15 (premiums $85,951) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) May-15/$217.50 $34,104 $2,276 SPDR S&P rust (Call) May-15/214.50 34,062 6,055 SPDR S&P rust (Call) May-15/215.50 33,967 586 SPDR S&P rust (Call) May-15/214.00 34,131 329 SPDR S&P rust (Call) May-15/213.50 90,943 91 Total Key to holding's abbreviations ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2014 through April 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $50,175,756. (b) The aggregate identified cost on a tax basis is $50,142,584, resulting in gross unrealized appreciation and depreciation of $3,989,318 and $1,148,386, respectively, or net unrealized appreciation of $2,840,932. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $4,668,941 $4,668,941 $45 $— Putnam Short Term Investment Fund* 96,685 25,649,391 23,764,276 431 1,981,800 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $621,975, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $608,729. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $9,337 to cover certain derivative contracts. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $8,422 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $6,108,279 $— $— Consumer staples 4,152,464 — — Energy 3,569,687 — — Financials 7,831,188 — — Health care 6,785,257 — — Industrials 5,032,234 — — Information technology 9,131,708 — — Materials 1,623,239 — — Telecommunication services 1,086,362 — — Utilities 1,405,045 — — Total common stocks — — Investment companies $1,548,887 $— $— Purchased options outstanding — 1,074,391 — Short-term investments 3,012,800 621,975 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options outstanding — (9,337) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts	$1,074,391	$9,337 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$200,000 Written equity option contracts (contract amount)$190,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Deutsche Bank AG JPMorgan Chase Bank N.A. Total Assets: Purchased options# — 119,713 — 954,678 1,074,391 Total Assets $— $119,713 $— $954,678 $1,074,391 Liabilities: Written options# 8,331 915 91 — 9,337 Total Liabilities $8,331 $915 $91 $— $9,337 Total Financial and Derivative Net Assets $(8,331) $118,798 $(91) $954,678 $1,065,054 Total collateral received (pledged)##† $— $118,798 $— $880,000 Net amount $(8,331) $— $(91) $74,678 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2015
